DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-252011, filed on 27 December 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 21 February 2020, 4 August 2020, and 12 July 2021, is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “post-leaching solution” in line 5. The term “post-leaching solution” creates claim ambiguity as it is unclear whether “post-leaching solution” refers to the solution containing iodide ions and Fe (3+) recited in step (B) after the solution is used to treat copper ore, or if the “post-leaching solution” refers to a solution otherwise or in no way related to steps (A) or (B) Claims 2-6 are further rejected due to their dependence on claim 1. Correction is required.
Claims 4-6 recite the term “post-leaching solution” in line 2. The term “post-leaching solution” creates claim ambiguity as it is unclear whether “post-leaching solution” in claims 4-6 refers to: 
the solution containing iodide ions and Fe (3+) recited in step (B) of claim 1 after the solution is used to treat copper ore
the post-leaching solution of claim 1, wherein the post-leaching solution of claim 1 is in no way related to steps (A) or (B) of claim 1
another solution that is neither the solution left from the leaching step in step (B) of claim 1 nor the post-leaching solution in step (C) of claim 1.
Correction is required.
Claims 4-6 recite the term “smelting electrolytic copper from the post leaching solution” in line 4 (claim 4) and 3 respectively (claims 5-6). The Examiner notes that smelting is a process performed on ores or other solids in order to obtain a molten metal or other material, and it is unclear how a smelting process would be used on a post leaching solution (i.e. a liquid), creating ambiguity as to how the electrolytic copper is produced. The Examiner further notes that claims 4-6 specify that electrolytic copper is obtained by smelting, when electrolytic metals are obtained in the art by electrolysis/electrowinning. The Examiner further notes that the instant specification describes in detail the recovery of electrolytic copper by electrowinning, not by smelting (instant specification, [0047]). The Examiner interprets therefore, that the term “smelting” is used by the instant application to broadly describe the process of obtaining electrolytic copper such as via electrowinning, and not to mean a pyrometallurgical process to obtain electrolytic copper directly from a solution. Correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO 2017043668 A1), in view of Mercury in Zinc Deposits, Krey (EP 0319740 A1, machine translation), and Webster et al (US 6838504 B1), hereinafter Webster.
Regarding claim 1, Sato teaches a method for leaching copper from copper sulfide ore (Title), for leaching copper from copper sulfide ore is leached with a sulfuric acid solution containing ions of iodide and iron (III) (providing copper ore, treating the copper ore to leach Cu, with use of a first solution containing iodide ions and Fe (3+); [0001,0011]). Sato further teaches the first solution after leaching is treated with activated carbon to separate iodine (treating post-leaching solution with activated carbon to absorb the iodide ions; [0019]), and that copper is recovered from solution by electrowinning (method for recovering Cu from copper ore; [0022, 0041, 0046]). Sato is silent to the presence of Hg in the copper ore, leaching of Hg into the solution of iodide and Fe (3+) ions, and wherein Hg is adsorbed by the activated carbon treatment.
Sato teaches the treated ore to be a copper sulfide, primarily chalcopyrite or enargite [0007].
Mercury in Zinc Deposits teaches chalcopyrites to normally contain 0.1-40 ppm of Hg (pg. 905, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the chalcopyrite ore treated by Sato contains 0.1-40 ppm Hg as Mercury in Zinc Deposits teaches chalcopyrite to normally contain 0.1-40 ppm of Hg. 
Mercury in Zinc Deposits teaches 0.1-40 ppm of Hg. This overlaps the claimed range of 0.2 ppm or more. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Sato teaches leaching copper from copper sulfide ore is leached with a sulfuric acid solution containing ions of iodide and iron (III), but is silent to wherein Hg is leached into the solution.
Krey teaches a detoxication process for waste waters containing elementary mercury (Title), where iron or iodide are used to catalyze the dissolution of mercury [0007,0010], where both iron (II) or iron (III) may be used [0010].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Fe (3+) and iodide solution of Sato leach mercury present in chalcophile ores, as Krey teaches iodide and Fe (III) catalyze the dissolution of mercury in aqueous solutions. 
Sato teaches the first solution after leaching is treated with activated carbon to separate iodine, but is silent to wherein Hg is adsorbed by the activated carbon treatment.
Webster teaches integrated fixation systems (Title) capable of reacting with solubilized metals to form less soluble metal compounds (Abstract), the fixation system containing a polymeric matrix comprising a fixation reagent capable of reacting with a soluble metal to form a fixed metal compound that is less soluble than the soluble metal (Col. 4 lines 52-58), where the soluble metal may be selected from a group including mercury (Col. 5 lines 29-37). Webster further teaches various sorbents may also be used as fixation reagents, including activated carbon (treating post-leaching solution with activated carbon; Col. 12 line 65 – Col. 13 line 11), and that activated carbon absorbs heavy metals (to absorb Hg; Col. 20 lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the activated carbon treatment of modified Sato would absorb the Hg present in the post-leaching solution, as Webster teaches activated carbon absorbs solubilized Hg. 
Regarding claim 2, Sato teaches iodine adsorbed on the activated carbon and separated from the solution was desorbed using a sulfurous acid solution and re-used as iodide ions (treating the activated carbon with sulfurous acid; [0032]).
Regarding claim 3, Sato teaches iodine adsorbed on the activated carbon is recovered and recycled by chemical treatment, heat treatment, combustion treatment and so on, and the used activated carbon is recycled by chemical treatment or heat treatment as well [0020], where one of ordinary skill would recognize the recycling of activated carbon is performed after the removal of iodine adsorbed on the activated carbon so as to recover iodine and simplify the recycling of activated carbon.
Regarding claims 4-6, Sato teaches copper is leached by the leaching solution comprising iodide and iron (III) ions [0008], and copper is recovered from solution by electrowinning [0022, 0041, 0046]. This reads upon smelting electrolytic copper from the post leaching solution, as “smelting” in claims 4-6 is interpreted by the Examiner to mean “obtaining” (see rejection under 35 U.S.C. 112(b) supra).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        


/VANESSA T. LUK/Primary Examiner, Art Unit 1733